OPINION OF THE COURT
Anthony F. Bonadio, J.
In this paternity proceeding, respondent has requested that the court direct the petitioner to pay for blood-grouping tests of the mother, child and respondent herein, for the purpose of respondent’s defense of this action. Pursuant to section 532 of the Family Court Act, the court is empowered to order such testing at the public’s expense upon a showing of financial inability by the respondent to pay for the tests.
Respondent Hafner is under the age of 21 and is an unemployed high school student. Statutorily, respondent’s parents are liable for his support during the period of his minority (Family Ct Act, §§ 413, 414) and could be required to pay for the blood-grouping tests. The elements of parental support usually include such necessaries as food, clothing, and shelter. However, the court believes that the tests, in this case, are *842analogous to the situation in Matthews v Matthews (30 Misc 2d 681, mod on other grounds 18 AD2d 830, affd 14 NY2d 778), wherein parents were required, as an element of support to pay for legal services for their child’s representation. Hence, if respondent’s parents have sufficient means, they should be ordered to pay for the blood-grouping tests as a part of their son’s legal representation and defense.
The court, therefore, has reviewed the financial information supplied by respondent’s parents to determine whether their readily available financial assets and income, less their debts and living expenses, would leave them financially able to pay for the tests. (See Matter of Commissioner of Social Servs. of County of Onondaga v Jay, 82 Misc 2d 1094.)
This court finds that the information provided by the respondent parents is insufficient for a determination of this nature and directs Mr. and Mrs. Hafner to fill out a more detailed questionnaire regarding their income and expenses on the standard form used by the Family Court and to submit the same to the court within 20 days of the date hereof.